  Case 3:20-cv-00623-JCH Document 24 Filed 05/27/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT


ANDY GOTTLIEB, et al.                  :   CIVIL ACTION NO. 3:20-cv-00623(JCH)
 Plaintiffs,                           :
                                       :
      v.                               :
                                       :
NED LAMONT, GOVERNOR OF                :
THE STATE OF CONNECTICUT,              :
And DENISE MERRILL,                    :
SECRETARY OF THE STATE OF              :
CONNECTICUT                            :
 Defendants                            :   MAY 27, 2020


                  MOTION TO EXTEND TIME TO ANSWER
           AND RESPOND TO MOTION FOR CLASS CERTIFICATION

      Pursuant to Local Rule 7(b), Ned Lamont, Governor of Connecticut and

Denise Merrill, Secretary of the State (“Defendants”), through their undersigned

counsel, respectfully request a thirty-day extension of the deadline to file their

answer and to respond to the motion for class certification, ECF No. 14, to July 9,

2020. This is the Defendants’ first request to extend these deadlines. Defendants

were served in their official capacity on May 19, 2020 at the Office of the Attorney

General, their answer is therefore currently due June 9, 2020. Plaintiffs’ Motion for

Class Certification was filed May 18, 2020 and the response is due June 8, 2020 or

June 9, 2020, twenty-one days from service of this action. Plaintiffs’ counsel has

consented to the Defendants’ request to extend these deadline thirty days.

      The Defendants request this extension because their undersigned counsel

requires additional time to consult with their clients regarding the answer and draft
  Case 3:20-cv-00623-JCH Document 24 Filed 05/27/20 Page 2 of 4



the answer. Counsel also require additional time to research, draft and finalize a

response to the motion for class certification.      Undersigned counsel have been

required to work on a number of election matters and other matters on an expedited

basis since Governor Lamont declared a health crisis in March 2020, and currently

are preparing for litigation challenging a number of the Governor’s Executive

Orders that relate to elections and other topics. See generally, Governor Lamont’s

Executive    Orders     7-7OO,     available   at    https://portal.ct.gov/Office-of-the-

Governor/Governors-Actions/Executive-Orders/Governor-Lamonts-Executive-

Orders?Page=2#pos=3600 (last viewed April 7, 2020).         Undersigned counsel also

have had to file briefs in other matters pending before the district court, including

an opposition to preliminary injunctive relief for Hartford Courant v. Carroll, No.

3:19-cv-01951 (MPS), which was due to the court on May 11, 2020.               Further,

undersigned counsel has been assigned as the designee of the Attorney General to

develop an inter-agency data sharing protocol, which will continue to require

significant time to meet the statutorily set deadline of July 1, 2020. See Conn. Gen.

Stat. § 17b-112l(e). Counsel have also been assigned to represent the defendants in

another election matter recently filed with this Court, Libertarian Party of

Connecticut, et al. v. Merrill, No. 3:20-cv-467 (JCH).

      Moreover, counsel are currently preparing Defendants’ opposition to the

pending motion for preliminary injunction in this matter due June 2, 2020. And

this Court has scheduled a hearing on the motion for preliminary injunction in this

matter on June 5, 2020 and that will require additional attention.




                                           2
  Case 3:20-cv-00623-JCH Document 24 Filed 05/27/20 Page 3 of 4



      Defendants respectfully submit that the foregoing establishes sufficient good

cause to grant this modest extension of the Answer deadline. Moreover, extending

the deadline will not materially impact the management of this case or cause

prejudice to any party or the Court.

      For the foregoing reasons, the Defendants request that the deadline to file the

Answer and the response to the motion for class certification in this case be extended

to July 9, 2020.

                                              Respectfully Submitted,

                                              DEFENDANTS

                                              NED LAMONT, GOVERNOR OF
                                              THE STATE OF CONNECTICUT,
                                              and
                                              DENISE MERRILL, SECRETARY OF
                                              THE STATE OF CONNECTICUT

                                              WILLIAM TONG
                                              ATTORNEY GENERAL


                                              BY: s/ Maura Murphy Osborne
                                              Maura Murphy Osborne(ct19987)
                                              Alma R. Nunley (ct30610)
                                              Michael K. Skold (ct28407)
                                              Assistant Attorneys General
                                              165 Capitol Ave., 5th Floor
                                              Hartford, CT 06106
                                              Tel: (860) 808-5020
                                              Fax: (860) 808-5347
                                              Maura.MurphyOsborne@ct.gov
                                              Alma.Nunley@ct.gov
                                              Michael.Skold@ct.gov




                                          3
  Case 3:20-cv-00623-JCH Document 24 Filed 05/27/20 Page 4 of 4




                                 CERTIFICATION


      I hereby certify that on May 27, 2020, a copy of the foregoing Motion to

Extend Time was filed electronically. Notice of this filing will be sent by e-mail to

all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.


                                               /s/ Maura Murphy Osborne
                                               Assistant Attorney General




                                           4
